FRANK, Acting Chief Judge.
Jesus Baca, who agreed to plead nolo contendere to attempted murder in the first degree, robbery with a firearm, aggravated battery, and possession of a firearm during a felony, has appealed the sentence imposed. We find that the negotiated plea, entered into knowingly, voluntarily, and intelligently, provides a valid basis for the guideline departure sentence of forty years. Smith v. State, 529 So.2d 1106 (Fla.1988).
Baca’s contention, however, that he could not validly be sentenced for both robbery with a firearm and possession of a firearm during a felony does have merit. Hall v. State, 517 So.2d 678 (Fla.1988).
Accordingly, the concurrent fifteen year sentence imposed on Count IV, violation of section 790.07(2), Florida Statutes (1987), is vacated.
PATTERSON and ALTENBERND, JJ., concur.